Citation Nr: 1736293	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating for status post left femur fracture with status post tibia fixation surgery for traction with associated leg length discrepancy and scar (hereinafter residuals of a left femur fracture), in excess of 10 percent prior to August 13, 2014 and in excess of 20 percent thereafter.

2.  Entitlement to service connection for a right knee disability, to include as secondary to left femur fracture.

3.  Entitlement to service connection for a stomach disability, to include as secondary to medications taken for service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in part, denied service connection for right knee and stomach disabilities and continued a 10 percent disability rating for residuals of a left femur fracture.

In a February 2015 rating decision, the RO granted the Veteran an increased rating for residuals of a left femur fracture, evaluated at 20 percent disabling effective August 13, 2014.  As this does not grant the maximum benefits sought on appeal, the claim is properly before the Board.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In a May 2013 rating decision, the RO granted service connection for posttraumatic stress disorder, evaluated at 50 percent disabling.  The Veteran filed a timely NOD and the RO issued a statement of the case (SOC) in February 2016.  The Veteran did not perfect an appeal on the issue; therefore, the issue is not before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a higher rating is warranted for his status post left femur fracture with status post tibia fixation surgery for traction with associated leg length discrepancy and scar (hereinafter residuals of a left femur fracture).  He is rated at 10 percent prior to August 13, 2014 and at 20 percent thereafter.

The Veteran was afforded VA examinations in September 2013 and August 2014.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  In light of the deficiencies, new VA examinations are needed.

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the residuals of the Veteran's left femur fracture can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

The Veteran contends that service connection is warranted for a right knee disability.  Specifically, he contends that he injured his right knee in service but that his right knee disability could also be secondary to his left femur fracture, as he favors one leg over the other.  See May 2017 hearing testimony.

The Veteran was afforded a VA examination in September 2013.  The examiner noted that the Veteran reported injuring his right knee in the same fall in which he left femur fracture occurred and that the Veteran's service treatment records reflected a complaint of right knee pain with a diagnosis of mild knee contusion.  The VA examiner provided a diagnosis of patellofemoral syndrome, right knee, status post femoral burst fracture with residual torsional defect and found that the right knee disability was less likely than not incurred in or caused by service.  The examiner opined that there was only one pertinent service treatment record which indicated a right knee condition that was acute and transitory.  Furthermore, there was a 24 year time gap between the service treatment record and the Veteran's right knee diagnosis which did not establish a longitudinal trend of subjective complaints and objective findings.  

The Board finds the examiner's opinion inadequate.  Although the examiner provided an opinion regarding direct service connection, no opinion has been rendered concerning secondary service connection, or whether the Veteran's right knee disability has been aggravated by the service-connected residuals of a left femur fracture.  

Therefore, the Board finds that a remand is warranted to obtain an addendum opinion as to whether the Veteran's right knee disability is caused by or aggravated by his service-connected residuals of a left femur fracture.  

The Veteran contends that service connection is warranted for a stomach disability.  Specifically, he contends that the medications he takes for his service-connected disabilities cause him to have an upset stomach.  See May 2017 hearing testimony.

The Veteran's post-service treatment records reflect continuing treatment for epigastric pain and upset stomach and that the Veteran takes ranitidine twice a day for a stomach condition.  The Veteran is competent to state that he experiences gastrointestinal symptoms when he takes his medication.  Therefore, in light of the "low threshold" as announced in McLendon v. Nicholson, 20 Vet. App. 70 (2006), the Board finds that remand for a VA examination is necessary to determine if the Veteran's current stomach condition is caused by or related to the medications he takes for his service-connected disabilities.

Prior to obtaining new VA examinations and opinions, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in April 2016.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since April 2016 and any records identified by the Veteran.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of the Veteran's status post left femur fracture with status post tibia fixation surgery for traction with associated leg length discrepancy and scar, to include any limitations of ranges of motion in the knee and hip.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

3.  Return the Veteran's claims file to the September 2013 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion as to the nature and etiology of the Veteran's right knee disability.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is caused by or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected status post left femur fracture with status post tibia fixation surgery for traction with associated leg length discrepancy and scar.  If the examiner finds that the right knee disability is aggravated by the residuals of a left femur fracture, then he or she should quantify the degree of aggravation, if possible. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his stomach disability, to include epigastric pain and upset stomach, as due to the medications he takes for his service-connected disabilities.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

(a) The examiner must determine whether the Veteran has a current stomach disability.  If one is not diagnosed, the examiner should attempt to give a diagnosis for the Veteran's stomach disability.

(b)  If the Veteran has a diagnosed stomach disability, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stomach disability is caused by or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the medications he takes for his service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

4.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




